DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-15 in the reply filed on 03/21/22 is acknowledged.  Claims 1-4 were previously cancelled.  Claims 5-6 and 16-21 are withdrawn as being directed to non-elected inventions.  New claim 22 has been added.  Accordingly, claims 7-15 and 22 are under examination. 

Drawings
           The drawings are objected to because Figures 1-2 include the terms “-ve” and “+ve” but it is not explained what these abbreviations mean either in the Figures or in the Brief Descriptions thereof in the specification. Possibly, the Brief Descriptions of the drawings section of the specification could be amended to explain what “-ve” and “+ve” denote (assuming this can be done without introducing new matter). Otherwise, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. page 18, para 0063). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 fails to provide a purpose in the preamble of the claim.  The claim merely recites a method and fails to provide the intent of the method.  Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method claims should also clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites a darkened circle prior to the recitation “comprises a citrulline residue..”.  This could cause confusion as to if a bullet point is intended.  It is recommended to delete the darkened circle from the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

          Claims 7-15  and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are directed to a method of detecting autoantibodies in the sample of subjects having or at risk for developing an arthritic condition by detecting the presence of an autoantibody against at least one 14-3-3 protein or fragment thereof in a sample from a subject.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
In this case, the claims as a whole encompass the detection of the autoantibodies any type of arthritic condition, e.g. rheumatoid arthritis, osteoarthritis, ankylosing spondylitis, trauma-induced arthritis, etc. 
           The instant specification discloses only a limited experimental study, in which recombinant citrullinated 14-3-3 eta protein was used to detect antibodies in human serum from two patients diagnosed with rheumatoid arthritis or from healthy controls (see Examples 3-4). The data at best support that levels of autoantibody against citrullinated 14-3-3 eta protein are present in and elevated in rheumatoid arthritis. Such data cannot be reasonably extrapolated to the large genera being claimed, which are of large size and substantial variability.
In particular, the specification does not demonstrate possession of the detection and expectation of detection of the autoantibodies in any and all subjects having any and all arthritic conditions as autoantibodies were only examined in RA subjects. The demonstration that autoantibodies are present in rheumatoid arthritis is insufficient to convey evidence of possession of methods of detecting autoantibodies specific for 14-3-3 proteins in any in any subject other than subjects having RA.  It is not predictable that findings in RA can be extrapolated to any arthritic condition. 
As further evidence of this, Gabay et al. (“Occurrence of antiperinuclear, antikeratin, and anti-RA 33 antibodies in juvenile chronic arthritis” Ann Rheum Dis. 1993 Nov; 52(11): 785–789) teach that while antiperinuclear factor, antikeratin antibodies, and anti-RA 33 antibodies are considered to be good markers for diagnosis of adult rheumatoid arthritis, these autoantibodies were not useful for diagnosis or classification of juvenile chronic arthritis or expected in these samples(abstract). Thus, it is not predictable that an autoantibody only studied in the context of RA could be broadly extrapolated to any arthritic condition. Given this unpredictability, one skilled in the art would not envision possession of detection of these very specific antibodies in subjects having any arthritic condition based on autoantibodies studies only in rheumatoid arthritis.
	For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

Claim Rejections - 35 USC § 103
          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marotta (WO 2010/102412 A1) in view of Kuhn et al. (“Antibodies against citrullinated proteins enhance tissue injury in experimental autoimmune arthritis”, J. Clin. Invest. 116:961–973 (2006). doi:10.1172/JCI25422); or, in the alternative, as being unpatentable over Marotta in view of Kuhn et al. and Marotta et al. (WO 2009/067820).
Marotta teaches methods of diagnosis and/or prognosis of an arthritic condition by detecting the presence of autoantibodies against 14-3-3 proteins or immune complexes thereof (see especially abstract, [006]-[011], [0022]-[0023], [0043], and claim 1 in particular). In particular, the methods of Marotta involve contacting a biological sample with at least one 14-3-3 protein or fragment thereof and detecting an autoantibody against the 14-3-3 protein or fragment thereof, wherein the presence/quantity of an autoantibody against said at least one 14-3-3 protein or fragment thereof is indicative of the existence and/or status of the arthritic condition in the subject. 
Arthritic conditions include rheumatoid arthritis and the 14-3-3 protein may be 14-3-3eta ([0030], [0036], [0039], Example 1, claim 8). In Example 1 Marotta reports that autoantibodies to 14-3-3 eta, as detected using 14-3-3 eta protein, are present at higher levels in serum from patients with rheumatoid arthritis in comparison to serum from normal healthy indivduals (see especially [0063], [0069]).
Additionally, Marotta teach that 14-3-3 proteins are known to undergo post-translational processing, e.g. citrullination [0036]. Anti-14-3-3 antibodies may bind to and/or recognize a 14-3-3- protein that has been modified, e.g., by natural (e.g., post-translational) or chemical processes (ibid).
However, Marotta does not specifically teach using a citrullinated 14-3-3 protein or fragment thereof.
Kuhn et al. teach that antibodies against citrullinated proteins are specific and predictive markers for rheumatoid arthritis (abstract), and further teach that such antibodies can greatly amplify tissue injury and are therefore implicated in severe or maximal arthritis (title; 962, left column; 968; and 969, right column). Kuhn et al. discuss how conceivably, many proteins become deiminated on arginine residues to form citrulline, which could also lead to antibody responses to citrullinated antigens (961 and 969). Any arginine residue may become deiminated in vivo by endogenous PADs (964). Kuhn et al. also teach in vitro deamination of proteins to generate citrullinated proteins (961, 969, left column, and paragraph bridging 970-971). 
It would have been obvious to one of ordinary skill in the art to employ a citrullinated 14-3-3 protein or fragment thereof when performing the methods of Marotta in order to achieve the same purpose, namely to detect autoantibodies to 14-3-3 proteins. Given that Marotta teaches that 14-3-3 proteins are subject to citrullination and that autoantibodies may bind to such post-translationally modified proteins, it would have been obvious to provide the 14-3-3 proteins or fragments thereof in citrullinated forms and such forms would be expected to be suitable carrying out the methods of Marotta. 
Additional direction to the use of citrullinated proteins is found in Kuhn et al., who as above teach that citrullination in its own right may induce an antibody response and that antibodies against citrullinated proteins are specific and predictive markers for rheumatoid arthritis. Accordingly, it would have been further obvious to employ 14-3-3 proteins or fragments thereof in citrullinated form when detecting 14-3-3 autoantibodies because antibodies against citrullinated 14-3-3 would be expected to serve as a specific and predictive marker for rheumatoid arthritis; which is particularly pertinent to the methods of Marotta which also focus on diagnosis and prognosis of rheumatoid arthritis. 
One would also be motivated to detect autoantibodies to citrullinated 14-3-3 in order to detect rheumatoid arthritis that is likely to be more severe in nature, given that Kuhn et al. teach that antibodies against citrullinated proteins enhance tissue injury and are associated with development of severe arthritis. One skilled in the art would have had a reasonable expectation of success as methods for generating citrullinated proteins in vitro were known (as taught by Kuhn et al.).  
With respect to claim 8, Marotta also teaches determining the amount of autoantibodies (see, e.g., [0048] and claim 2).
With respect to claim 9, Marotta as above teaches 14-3-3 eta ([008], [0024], [0036], [0039]) and this is the 14-3-3 protein exemplified (Examples 1-2).
With respect to claim 10, Marotta also teaches that fragments of the 14-3-3 can be used [006-008], [0017-0020].
With respect to claim 11, Marotta teaches that the 14-3-3 protein or fragment thereof may be detectably labeled such as with a radioactive label, a luminescent label, a fluorescent label, or an enzyme [0048], [0061].
With respect to claim 12, see Marotta at [0043]-[0044].
With respect to claim 13, Marotta teaches ELISA assay formats (see at least [0021], [0023], [0032], [0045]).
With respect to claim 14, Marotta teaches detection by chemiluminescence signal [(0063]-[0064], claim 13).
With respect to claim 15, Marotta teaches rheumatoid arthritis as above ([002], [0019]-[0020], [0038], Examples 1-2), as does Kuhn et al.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marotta (2010/102412) in view of Kuhn et al as applied to claims 7-15 above, and further in view of Marotta et al. (WO 2009/067820)  
See above to the teachings of Marotta (2010/102412 and Kuhn et al.
Marotta (2010/102412) and Kuhn et al differ from the instant invention in failing to teach a citrulline residue at position 12 of SEQ ID NO 5. 
Marotta et al. (WO 2009/067820) teaches that 14-3-3 eta has the amino acid sequence SEQ ID NO:63, which is identical to instant SEQ ID NO:5. It can be seen that 14-3-3 eta contains an arginine residue at position 12 of the sequence. 
As above, Kuhn et al. teaches that any arginine residue may become deiminated in vivo by endogenous PADs (964) and further teach in vitro deamination of proteins using PAD enzyme to generate citrullinated proteins (961, 969, left column, and paragraph bridging 970-971).
It would have been further obvious to employ 14-3-3 eta having the sequence SEQ ID NO:5 with citrulline at position 12 by selecting from a finite number of identified, predictable alternatives; namely the arginine residues of the known 14-3-3 eta amino acid sequence which is SEQ ID NO:5 as identified by Marotta et al. (WO 2009/067820). The evidence of Kuhn et al. indicates that any arginine is subject to citrullination and so it would have been obvious to provide 14-3-3 eta comprising citrulline at position 12 for detecting autoantibodies; as above, one skilled in the art would have had a reasonable expectation of success since Marotta teaches that post-translationally modified 14-3-3 proteins (including citrullinated proteins) can still bind autoantibodies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,132,806. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. 10,132,806 are directed to detecting autoantibodies specific for citrullinated 14-3-3 protein wherein a 14-3-3 protein or fragment thereof is contacted with a biological sample from a subject suspected of having or at risk for developing rheumatoid arthritis and one of ordinary skill in the art would recognize that the more specific limitation of a citrullinated 14-3-3 eta protein epitope comprising a citrulline reside at position selected from the group consisting of position 4, position 12,, position 19, position 42 etc. recited in U.S. 10,132,806 would encompass the broader citrulliated protein or the current application. 

Claims 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 24-26 of copending Application 17/368,116. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and copending application 17/368,116 are directed to detecting autoantibodies specific for citrullinated 14-3-3 protein wherein a 14-3-3 protein or fragment thereof is contacted with a biological sample from a subject suspected of having or at risk for developing an arthritic condition and one of ordinary skill in the art would recognize that the claims of copending application 17/368,116 which also involve evaluating an arthritic condition would encompass the claims of the current application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641